Citation Nr: 9905835	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  97-24 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for flat feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served honorably on active duty from October 1958 
to August 1960.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the RO determined that new and 
material evidence had not been presented to reopen a claim 
for service connection for flat feet.  


FINDINGS OF FACT

1.  Pursuant a November 1992 rating decision, the RO denied 
service connection for flat feet.  As the veteran did not 
initiate an appeal within one year of notification of the 
adverse decision, the November 1992 rating determination 
became final.  

2.  The additional evidence submitted since November 1992 
includes a medical opinion to the effect that the veteran's 
flat feet originated or at the very least became worse during 
his period of active service.  This additional evidence bears 
directly and substantially on the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

3.  Service medical records show that the veteran's feet were 
clinically evaluated as normal on induction in 1958, and he 
was initially treated and diagnosed for symptomatic pes 
planus in June 1960.  

4.  The record does not include medical evidence or other 
findings which suggest that pes planus was manifested prior 
to the veteran's active service, and in the opinion of a 
medical consultant, pes planus originated during the 
veteran's period of active service.  


CONCLUSIONS OF LAW

1.  The additional documentation submitted since the RO's 
November 1992 decision constitutes new and material evidence 
which is sufficient to reopen the claim for service 
connection for flat feet, and the claim is reopened.  
38 U.S.C.A. §§ 5108 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.156(a), 20.1103 (1998).  

2.  The presumption of soundness has not been rebutted by 
evidence or medical judgment which warrants a finding that 
flat feet pre-existed the veteran's period of active service.  
38 U.S.C.A. § 1111, 1132 (West 1991 & Supp. 1998), 38 C.F.R. 
§ 3.304 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Pursuant to a November 1992 rating decision, the RO denied 
service connection for flat feet by finding that this 
condition existed prior to service and was not aggravated by 
service.  The RO also indicated that the medical evidence 
showed no injury to the feet while in service.  Thereafter, 
the veteran did not initiate an appeal within one year 
following notification of the adverse decision.  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of an appellant's claim, a rating 
determination is final and is not subject to revision upon 
the same factual basis.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998), 38 C.F.R. § 20.1103 (1998).   However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).  

The United States Court of Veterans' Appeals (hereinafter 
"Court") has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to Title 38 of the Code of Federal Regulations 
(1997),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1998).

The United States Court of Veterans Appeals (the Court) has 
summarized case law on claims to reopen previously and 
finally disallowed claims:

[T]he RO or BVA (Board) must conduct a 
two-step analysis.  First, it must 
determine whether the evidence presented 
or secured since the prior final 
disallowance of the claim is "new and 
material."  If it is, the RO or Board 
must then review the new evidence "in the 
context of" the old to determine whether 
the prior disposition of the claim should 
be altered."   

see Manio v. Derwinski, 1 Vet.App. 140, 145 (1991).

As the RO's November 1992 denial of a service connection 
claim for flat feet was not appealed, that decision became 
final.  Therefore, the issue currently before the Board is 
whether new and material evidence has been submitted to 
reopen a claim for service connection for flat feet.  

On review of the claims folder, the Board has determined that 
evidence both new and material to the veteran's claim has 
been submitted.  Specifically, the record now includes the 
January 1999 opinion of Nikita Tregubov, M.D., who is the 
Senior Medical Consultant to the veteran's accredited 
representative.  Dr. Tregubov indicated the following:

"In view of the fact that the veteran 
served two years before he was discharged 
for this [flat feet] condition, I can 
definitely state that his condition 
originated, or at the very least, became 
worse while he was on active duty."

In the Board's view, Dr. Tregubov's opinion constitutes 
evidence which bears directly and substantially upon the 
specific matter under consideration.  Furthermore, the Board 
has concluded that this opinion is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  As such, the Board finds that new and material 
evidence has been presented, and accordingly, the claim for 
service connection for flat feet is reopened.  


Service connection for flat feet

Having reopened the claim for service connection for flat 
feet, the Board has proceeded to adjudication of this claim 
on its merits.  As the decision rendered herein is fully 
favorable, the veteran has not been prejudiced by the Board's 
review of the evidence in the first instance.  

According to 38 U.S.C.A. § 1131 (West 1991 & Supp. 1998), 
service connection may be granted for a disability if it is 
shown that the veteran suffers from a disease or disorder 
which was incurred in or aggravated by his active service.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

For the purpose of Section 1131, every person employed in the 
active military, naval, or air service for six months or more 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of acceptance and 
enrollment, or evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment.  38 U.S.C.A. § 1132 (West 1991 & 
Supp.  1998).  

The report of the veteran's September 1958 induction 
examination shows that his feet were clinically evaluated as 
normal.  

A June 1960 sick call treatment record shows a notation of 
symptomatic third degree pes planus, and the veteran was 
referred for an orthopedic consultation.  A subsequent June 
1960 treatment report shows that he had received supports for 
pain under the arch.  An impression of symptomatic pes planus 
was given.  

A July 1960 orthopedic consultation note shows that the 
veteran had given arch supports a one months trial and he had 
noted steady progression of symptoms.  The report shows that 
he would be admitted to the U.S. Naval Hospital at Portsmouth 
for survey.  An August 3, 1960 transfer record shows that the 
veteran was well thought of by his detachment and was 
considered well motivated.  

The August 10, 1960 report of medical survey shows that the 
veteran had been admitted with a diagnosis of flatfoot, 
bilateral.  It was noted that he had been previously seen in 
the Orthopedic Clinic and arch supports were prescribed and 
worn without any significant improvement.  On admission, the 
veteran stated that any prolonged standing or walking caused 
considerable pain in his feet and calves.  On examination, 
there was a marked pes planus deformity of both feet.  

The report shows that it was the opinion of the Board that 
the veteran had a pes planus deformity, bilateral, which 
existed prior to enlistment, and which was now symptomatic 
and had failed to respond to conservative therapy.  As he was 
unable to perform full duty, it was recommended that he be 
discharged from the U.S. Marine Corps.  

Post-service medical records include the report of a medical 
examination which was conducted in conjunction with the 
veteran's claim for Social Security Disability benefits.  In 
July 1996, the veteran was examined by William Rawlings, Jr., 
M.D.  The report shows that on examination of the 
extremities, there was some bilateral pes planus of a fairly 
mild degree.  There was no evidence of any muscle atrophy and 
no significant arthritis was appreciated.  

The claims folder includes a "Memorandum for the Record" 
which is dated January 25, 1999, in which a medical opinion 
is provided by Nikita Tregubov, M.D., senior medical 
consultant for the veteran's accredited representative.  It 
was noted that the veteran's claims file was carefully 
reviewed in conjunction with the opinion.  Dr. Tregubov 
stated the following:

"A review of the veteran's service 
medical records show that at the time of 
enlistment he did not have flat feet.  
Although a note from U.S. Naval Hospital 
in Portsmouth, VA, dated August 3, 1960, 
states that the veteran had flat feet 
prior to service, there is no medical 
evidence of record to support this 
conclusion.  In view of the fact that the 
veteran served two years before he was 
discharged from this condition, I can 
definitely state that his condition 
originated, or at the very least, became 
worse while he was on active duty."

In the Board's view, the available medical evidence does not 
warrant a finding that flat feet pre-existed the veteran's 
period of active service.  Specifically, there is no medical 
evidence showing treatment or diagnosis for flat feet prior 
to his active service and his feet were clinically evaluated 
as normal on induction in 1958.  In addition, the veteran 
served on active duty for well over a year prior to the 
manifestation of symptomatic third degree pes planus.  

Although the 1960 medical board survey includes the opinion 
that the veteran's pes planus disorder pre-existed the period 
of active service, there is no medical evidence to support 
this conclusion, as Dr. Tregubov pointed out in her opinion.  
In Dr. Tregubov's view, the veteran's flat feet originated 
during his period of active service, and as support for this 
conclusion, she refers to the fact that that the veteran 
served two years before he was discharged for the flat feet 
condition.  Furthermore, the service records indicate that 
the veteran was well thought of by his detachment and was 
considered well motivated, which suggests that he was able to 
perform his military service with success prior to the onset 
of the problems with flat feet which eventually led to his 
discharge.  

In the Board's view, therefore, the available medical 
evidence does not warrant a finding that flat feet existed 
prior to the veteran's acceptance and enrollment into active 
service, and as such, the presumption of soundness has not 
been rebutted.  Accordingly, service connection is warranted 
for flat feet.  


ORDER

Service connection is granted for flat feet.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

